DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of information disclosure filed 8 January 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “detection means” in claim 9 (and dependent claims thereof).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim(s) 1, 2, 4, 5, 7, and 8 -10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshua Cole (Patent number: US 8, 405, 610 B1), hereafter ‘610, in view of FRIDMAN et al; (Publication number: US 2018/0146923 A1), hereafter ‘923.

Regarding claim 1:
	‘610 discloses an input device (‘610 ABSTRACT; Figure 3A and 3B) comprising: 	a first contact electrode place at a first position of a body part (‘610 Figure 3B 312); a second contact electrode place at a second position of the body part (‘610 Figure 3B 308);
 	 a detector configured to measure a biological signal between the first contact electrode an he second contact electrode (a detector is suggested, as claimed, since the EOG processor receives the corneo-fundal voltage readings from the EOG sensor as disclosed in Col 3 line 63 – 65. The EOG signals are biological signals in that they correspond to the natural electric potential between the front and back of the eye as disclosed in Col 3 lines 4 – 10; the detector also receives blink inputs from blink detector 314)); and 
 	a discrimination processor configured to determine, based on a signal from the detector, presence or absence of an input movement of the body part in a vicinity of the first position, and/or presence or absence of an input movement of the body part in a vicinity of the second position (‘610 Host computer 412 construed as claimed 
	‘610 does not disclose the detector further configured to detect a low-frequency component inclusive of the biological signal, the low-frequency component having a range of 1 Hz to 30Hz.
	However, ‘923 discloses underwater measurement of bioelectric signals. More specifically, ‘923 discloses a range for measuring EOG signals includes signals having a range between 1 Hz and 30 Hz (’923 0050]), as claimed.
	It would have been obvious to modify ‘610 such that the detector further configured to detect a low-frequency component inclusive of the biological signal, the low-frequency component having a range of 1 Hz to 30Hz, as claimed. Those skilled in the art would appreciate the ability to accurately measure EOG signal even when the electrodes are submerged underwater, thereby allowing for use of the device in a variety of environments.

Regarding claim 2:
	‘610 (in view of ‘923) discloses the input device according to claim 1, further comprising a transmitter configured to transmit a signal from the discrimination processor as an input operation signal (‘610 Col 4 line 10 – 15 host computer transmits signal for command to mobile device via USB or Bluetooth connection construed as the claimed transmitter).
Regarding claim 4:
	Claim 4 directed to the input method is similarly rejected for those reasons discussed above in claim 1.

Regarding claim 5:	
	Claim 5 is similarly rejected for those reasons discussed above in claim 2.

Regarding claim 7:
	‘610 (in view of ‘923) discloses the input method according to claim 4, wherein the input movement of the body part in the vicinity of the first position and the input movement of the body part in the vicinity of the body part in the second position are left-right asymmetric movements of a left-right symmetric body part (‘610 Figure 1 and 2 – input movements include left-right movement of the eyes. The user’s two eye are left-right symmetric on the user’s face).

Regarding claim 8:
	‘610 (in view of ‘923) discloses the input method according to claim 4, wherein the input movement of the body part in the vicinity of the first position is a wink of a left eye, and the input movement of the body part in the vicinity of the second position is a wink of a right eye (‘610 blink sensors 314 are configured to detect a blink of the eye in the vicinity of the first and second position).


Regarding claim 9:
	Claim 9 directed to the input system is similarly rejected for those reasons discussed above in claim 1.

Regarding claim 10:
	Claim 10 is similarly rejected for those reasons discussed above in claim 2.

Claim(s) 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshua Cole (Patent number: US 8, 405, 610 B1), hereafter ‘610, in view of FRIDMAN et al; (Publication number: US 2018/0146923 A1), hereafter ‘923, in view of Wesley W. O. Krueger (Publication number: US 2016/0007849 A1), hereafter ‘849, and in view of Guez et al; (Publication number: US 2017/0006931 A1), hereafter ‘931.

Regarding claim 3:
	‘610 (in view of ‘923) does not disclose the input device according to claim 1, further comprising a sensor integral with the detector, the sensor configured to detect movements including up-down and left-right motions of a head.
	However, ‘849 discloses systems and methods for the measurement of vesitbulo-ocular reflex to improve human performance in an occupational environment. More particularly, ‘849 discloses an orientation sensing element 102 configured to detect pitch roll and yaw of the head (‘849 [0075]).
	It would have been obvious to further modify ‘610 (in view of ‘923) to include a sensor configured to detect movements including up-down and left-right motions of a head, as claimed. Those skilled in the art would appreciate the ability to detect a VOR in a user, thereby allowing a motion sensory disorder to be detected (‘849).
	‘610 (in view of ‘923 and ‘849) does not disclose the sensor integral with the detector. 
	However, ‘931 discloses an injury mitigation system and method of using adaptive fall and collision detection. More specifically, ‘931 discloses and EOG sensor 
	It would have been obvious to further modify ‘610 (in view of ‘923 and ‘849) such that the sensor integral with the detector, as claimed. Those skilled in the art would appreciate the ability to place multiple sensors at a particular location on the user, thereby reducing an amount of space required performing various measurements on the user.

Regarding claim 11:
	Claim 11 is similarly rejected for those reasons discussed above in claim 3.

Regarding claim 12:
	Claim 12 is similarly rejected for those reasons discussed above in claim 3.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshua Cole (Patent number: US 8, 405, 610 B1), hereafter ‘610, in view of FRIDMAN et al; (Publication number: US 2018/0146923 A1), hereafter ‘923, in view of Wesley W. O. Krueger (Publication number: US 2016/0007849 A1), hereafter ‘849, 

Regarding claim 6:
	‘610 (in view ‘923) does not disclose the input method according to claim 4, further comprising detecting a head movement combining a motion of tilting a head left and right or swinging a neck left and right along a first axis, with a motion of tilting the 
	However, ‘849 discloses systems and methods for the measurement of vistibulo-ocular reflex to improve human performance in an occupational environment. More particularly, ‘849 discloses detecting a head movement combining a motion of tilting a head left and right or swinging a neck left and right along a first axis, with a motion of tilting the head forward or backward along a second axis, wherein an input operation signal is based on the detecting of the head movement is transmitted (‘849 [0075] pitch roll and yaw sense which includes detecting tilting of the head, as claimed; ‘849 Figure 2 illustrates the an input signal is transmitted to remote device 202 based on output from the orientation sensing element 102 and eye sensor 104).
	It would have been obvious to further modify ‘610 (in view of ‘923) to include detecting a head movement combining a motion of tilting a head left and right or swinging a neck left and right along a first axis, with a motion of tilting the head forward or backward along a second axis, wherein an input operation signal is based on the detecting of the head movement is transmitted, as claimed. Those skilled in the art would appreciate Those skilled in the art would appreciate the ability to detect a VOR in a user, thereby allowing a motion sensory disorder to be detected (‘849).

Regarding claim 13:
	Claim 13 is similarly rejected for those reasons discussed above in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623